Title: To George Washington from Jeremiah Dummer Powell, 23 September 1780
From: Powell, Jeremiah Dummer
To: Washington, George


                        

                            
                            Sir,
                            State of Massachusetts Bay Council Chamber Septr 23d 1780
                        
                        Immediately upon Receipt of Your Excellency’s Letter a Committee of the General Court was chosen to enquire
                            what Quantity of Salt Beef had been captured by the Privateers belonging to this State in the Quebec Fleet & find
                            there was a much smaller Quantity than had been supposed The whole not exceeding twelve or fifteen hundred Barrels which
                            has been already mostly appropriated to the Use of the Privateers which have been since fitted out: no considerable
                            Quantity of Salt Beef if any can therefore be purchased in this State We are devising every Measure & exerting
                            every Nerve to furnish our full proportion of the Supplies required by Congress being fully sensible of the Embarrassments
                            under which Your Excellency labours for want of a regular Supply of Provision And hope like efforts have been made
                            & with better Success by the other States of whom Quotas of the same kind are required in which Case We have no
                            doubt that the Distresses of the Army will be fully relieved & the Publick Stores filled—We sincerely Wish Your
                            Excellency a Continuance of Health amidst Your arduous Exertions & every Blessing. In the Name & behalf of
                            the General Court I am, With every Sentiment of Esteem, Your Excellency’s Most Obedt & very hble Servt
                        
                            Jer: Powell, President
                        
                    